Order entered November 9, 2012




                                         In The
                                   @ourt of 2 peal
                                  i tri t of at }al!a

                                    No. 05-12-00701-CV

                              THE CITY OF DALLAS, Appellant

                                           V.

                              FREDERICK SALYER, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-11-04571-H

                                        ORDER

      The Court has before it appellant’s November 6, 2012 unopposed motion for extension of

time to file reply brief. The Court GRANTS the motion and ORDERS appellant to file its reply

brief by December 10, 2012.




                                                  JUSTICE